COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Haley and Senior Judge Annunziata
Argued at Alexandria, Virginia


MICHAEL RICARDO MAGRUDER
                                                             MEMORANDUM OPINION* BY
v.     Record No. 1982-05-4                                JUDGE ROSEMARIE ANNUNZIATA
                                                                  MARCH 13, 2007
COMMONWEALTH OF VIRGINIA


                 FROM THE CIRCUIT COURT OF THE CITY OF WINCHESTER
                                John E. Wetsel, Jr., Judge

                 Joseph R. Winston, Special Appellate Counsel (Office of Appellate
                 Defender, on briefs), for appellant.

                 (Robert F. McDonnell, Attorney General; William E. Thro, State
                 Solicitor General; Stephen R. McCullough, Deputy State Solicitor
                 General; Alice T. Armstrong, Assistant Attorney General II, on
                 brief), for appellee. Appellee submitting on brief.


       Michael Ricardo Magruder (appellant) was convicted of possessing cocaine. On appeal,

appellant contends the trial court erred in admitting a certificate of analysis without requiring the

testimony of the person who performed the analysis, in violation of the Confrontation Clause of

the Sixth Amendment.

       This issue is controlled by Brooks v. Commonwealth, 49 Va. App. 155, 638 S.E.2d 131

(2006). There, under circumstances such as those here presented, we held that “a defendant’s

failure to timely notify the Commonwealth of his desire to confront the forensic analyst at trial

constitutes a waiver of that right,” id. at 168, 638 S.E.2d at 138, and that “the procedure in Code

§§ 19.2-187 and 19.2-187.1 adequately protects a defendant’s Confrontation Clause rights,” id.

at 158, 638 S.E.2d at 133.

       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       The analysis in Brooks is applicable with equal force here and is conclusive of the

question presented. Accordingly, we conclude the trial court did not err in admitting the

certificate of analysis, and we affirm appellant’s conviction.

                                                                                        Affirmed.




                                                -2-